In a proceeding pursuant to CPLR article 78 to review two resolutions of the respondent Town Board of the Town of Goshen, both dated June 10, 2004, which adopted a “Comprehensive Plan” for future development in the Town of Goshen and amended the Town of Goshen Zoning Law, respectively, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Orange County (Horowitz, J.), dated August 26, 2005, which, in effect, granted the respondents’ motion to dismiss the petition pursuant to CPLR 3211 (a) (1) and (7), and 7804 (f), and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The documentary evidence submitted by the respondents “utterly refute[d]” (Goshen v Mutual Life Ins. Co. of N.Y., 98 NY2d 314, 326 [2002]; see McMorrow v Dime Sav. Bank of Williamshurgh, 48 AD3d 646 [2008]) several of the petitioners’ allegations regarding purported deficiencies in the procedures the respondents followed prior to making the challenged determinations, conclusively establishing the defenses to those allegations as a matter of law (see McMorrow v Dime Sav. Bank of Williamsburgh, 48 AD3d 646 [2008], citing, inter alia, Goshen v Mutual Life Ins. Co. of N.Y., 98 NY2d 314, 326 [2002]; Leon v Martinez, 84 NY2d 83, 87-88 [1994]).
The petitioners’ remaining contentions are without merit. Fisher, J.E, Miller, Garni and Dickerson, JJ., concur.